Citation Nr: 1440302	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  09-17 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for thyroid cancer, to include as due to herbicide exposure.  



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case was subsequently transferred to the RO in Montgomery, Alabama.

The Board remanded the case for further development in January 2014 and has since been returned to the Board for appellate review.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  All documents in Virtual VA are duplicative of those in VBMS.  

In January 2013, the Board referred the issue of entitlement to service connection for a prostate disorder, to include as due to herbicide exposure, to the Agency of Original Jurisdiction (AOJ) based on the Veteran's December 2012 statement.  The Appeals Management Center (AMC) in turn referred that issue to the RO in August 2014.  However, the issue has still not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over the matter, and the issue is referred again to the AOJ for appropriate action.  



FINDINGS OF FACT

The Veteran has thyroid cancer that is related to his herbicide exposure in service.



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, thyroid cancer was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has claimed that he has thyroid cancer as a result of his exposure to herbicides in service.  His service personnel record do show that he served in the Republic of Vietnam from October 1970 to August 1971; therefore, he is presumed to have been exposed to certain herbicide agents. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  He has also been diagnosed with thyroid cancer during the appeal period. See, e.g., August 2007 biopsy at the Birmingham VA Medical Center (VAMC).

Although thyroid cancer is not on the list of diseases that VA has associated with herbicide exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

The April 2014 VA examiner opined that it was less than likely that the Veteran's thyroid cancer was incurred in or caused by service.  However, this opinion was based on the fact that the Veteran no longer had thyroid cancer following his November 2010 total thyroidectomy.  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2009).  As noted above, the Veteran has had been diagnosed with thyroid cancer during the appellate period.  

Moreover, in March 2014, the Veteran's endocrinologist at the Birmingham VAMC opined that there is a significant probability that the Veteran's exposure to Agent Orange was causal in the development of his thyroid cancer.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board concludes that service connection for thyroid cancer is warranted.  38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for thyroid cancer is granted.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


